
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


LICENSE AGREEMENT


        THIS AGREEMENT ("Agreement") is entered into this 10th day of September,
2002, by and between Two Dog Net, Inc., a California corporation ("Licensor")
and D.W.C. Installations, a Nevada corporation ("Licensee"). Licensor and
Licensee shall sometimes be referred to individually as the "Party" or
collectively as the "Parties."

RECITALS

        A.    Licensor is the owner of all right, title, and interest in and to
the children's oriented global computer network programming and Internet service
currently being used and sold as The Children's Internet including but limited
to a search engine, browser, secure e-mail system, education and entertainment
portals, and all its proprietary characters and content, web pages, and home
rooms (the "Licensed Technology");

        B.    Licensor is the owner of all right, title, and interest in and to
the trademark "Children's Internet," (the "Licensed Mark"); and

        C.    Licensee desires to acquire, in accordance with the terms and
conditions of this Agreement the exclusive license to use the Licensed Mark and
Licensed Technology as set forth below.

        NOW THEREFORE, in consideration of the foregoing Recitals which are
incorporated into the operative provisions of this Agreement by this reference,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Parties hereto agree as follows:

ARTICLE I. GRANT OF RIGHTS

        1.01    Grant of License.    The Licensor grants to Licensee an
exclusive license to use the Licensed Technology and Licensed Mark solely in
association with Licensor's internet web site (www.childrensinternet.com) and
service.

        1.02    Sublicense.    Licensee may not sublicense the rights granted
pursuant to this Agreement without Licensor's prior written consent. Any
sublicense granted in violation of this provision shall be void.

        1.03    Reservation of Rights.    Licensor expressly reserves all rights
other than those being conveyed or granted in this Agreement.

        1.04    Territory.    The rights granted to Licensee are worldwide.

        1.05    Term.    This Agreement shall commence on the date first written
above (the "Effective Date") and shall extend for a period of five years.
Following the initial term, this Agreement shall be renewed automatically in
five year terms, with no further action of the Parties necessary, unless either
Party terminates by written notice to the other no less than one year before the
end of a term.

ARTICLE 2. COMPENSATION

        2.01    Initial Payment.    Licensee shall pay to Licensor $2,000,000
(the "License Fee") due and payable no later than two years following the
Effective Date, provided however that if Licensee pays the License Fee within
the first year following the Effective Date, the License Fee shall be discounted
to $1,800,000, and if the Licensee pays the License Fee more than twelve months
following the Effective date but within eighteen months following the Effective
Date, the License Fee shall be discounted to $1,900,000. Notwithstanding the
foregoing, in the event Licensee raises funds in excess of $5,000,000 during the
two years following the Effective Date the License Fee shall be due and payable
immediately.

--------------------------------------------------------------------------------

        2.02    Royalties.    Licensee agrees to pay Licensor a royalty of 7% on
all Net Sales (as defined below) for each calendar quarter ("Royalty Period").
All royalties provided for under this Agreement shall accrue when the respective
items are billed or paid for, whichever occurs first.

        2.03    Net Sales.    For purposes of this Agreement, "Net Sales" shall
be defined as Licensee's gross sales, less the cost of dial-up service of $3.79
per customer paid by Licensee directly to a third party carrier, Qwest
Communications (i.e., the gross amount billed to customers minus the direct cost
of the dial-up service as provided by Qwest), generated by Licensee for its
customers' use of the internet web site (www.childrensinternet.com), The
Children's Internet online service and the sale of wholesale dial-up services.

        2.04    Payments and Statements to Licensor.    Within 30 days after the
end of each Royalty Period, an accurate statement of Net Sales along with any
royalty payments due to Licensor shall be provided to Licensor. The acceptance
by Licensor of any of the statements furnished or royalties paid shall not
preclude Licensor from questioning the correctness at any time of any payments
or statements.

        2.05    Audit.    Licensee shall keep accurate books of account and
record covering all transactions relating to the license granted in this
Agreement, and Licensor or its duly authorized representatives shall have the
right upon five days prior written notice, and during normal business hours, to
inspect and audit Licensee's records relating to the Licensed Technology and
Licensed Mark. Licensor shall bear the cost of such inspection and audit, unless
the results indicate an underpayment greater than $1,000 for any six-month
period. In that case, Licensee shall promptly reimburse Licensor for all costs
of the audit along with the amount due with interest on such sums. Interest
shall accrue from the date the payment was originally due and the interest rate
shall be 1.5% per month, or the maximum rate permitted by law, whichever is
less. All books of account and records shall be kept available for at least two
years after the termination of this Agreement.

        2.06    Late Payment.    Time is of the essence with respect to all
payments to be made by Licensee under this Agreement. If Licensee is late in any
payment provided for in this Agreement, Licensee shall pay interest on the
payment from the date due until paid at a rate of 1.5% per month, or the maximum
rate permitted by law, whichever is less.

        2.07    Termination Rights.    In the event: (i) Licensee breaches or
defaults on any term, condition or covenant of this Agreement and such breach or
default continues for a period of sixty (60) days after the giving of written
notice to Licensee by Licensor, or (ii) any proceeding is commenced by or
against Licensee in bankruptcy or in the event of appointment of a receiver or
trustee or an assignment for the benefit of creditors, then Licensor may avail
itself of any and all remedies at law and/or in equity or otherwise and, without
limitation, shall have the right to immediately terminate the license granted by
Agreement by written notice to Licensee.

ARTICLE 3. WARRANTIES AND INDEMNIFICATION

        3.01    Licensor Warranty.    Licensor warrants that it has the power
and authority to enter into this Agreement and has no knowledge as to any third
party claims regarding the proprietary rights in the Licensed Technology or
Licensed Mark which would interfere with the rights granted under this
Agreement.

        3.02    Licensor Indemnification.    Licensor shall indemnify Licensee
and hold Licensee harmless from any damages and liabilities (including
reasonable attorneys fees and costs), arising from any breach of Licensor's
warranty as defined above, provided: (a) such claim arises solely out of the
Licensed Technology or Licensed Mark as disclosed to the Licensee, and not out
of any change in the Licensed Technology or Licensed Mark; (b) Licensee gives
Licensor prompt written notice of any such claim; (c) such indemnity shall only
be applicable in the event of a final decision by a court of competent
jurisdiction from which no right to appeal exists; and (d) that the maximum
amount due

2

--------------------------------------------------------------------------------


from Licensor to Licensee under this paragraph shall not exceed the amounts due
to Licensor under the Royalties Section from the date that Licensor notifies
Licensee of the existence of such a claim.

        3.03    Advertising.    Licensee warrants that it will use its best
commercial efforts to market and promote the internet web site,
www.childrensinternet.com and to market and promote sales of the internet
service and that its operation and marketing shall be in conformance with all
applicable laws and regulations, including but not limited to all intellectual
property laws Licensee shall have the right to use Licensee's 30 minute
infomercial in connection with its marketing efforts, including the right to air
the infomercial on television.

        3.04    Termination on Change of Control.    In the event that Licensee
undergoes a Change of Control (as defined below) Licensor may terminate this
Agreement upon written notice to Licensee at any time after receiving notice of
the Change of Control. For purposes of this Agreement "Change of Control" shall
mean the occurrence of any of: (i) an acquisition after the date hereof by an
individual or legal entity or "group" (as described in Rule 13d-5(b)(1)
promulgated under the U.S. Securities Exchange Act of 1934) of effective control
(whether through legal or beneficial ownership of capital stock of the Company,
by contract or otherwise) of in excess of 50% of the voting securities of the
Company, (ii) the merger of the Company with or into another entity that is not
wholly-owned by the Company, consolidation or sale of 50% or more of the assets
of the Company in one or a series of related transactions, or (iii) the
execution by the Company of an agreement to which the Company is a party or by
which it is bound, providing for any of the events set forth above in (i) or
(ii).

        3.04    Licensee Indemnification.    Licensee shall indemnify Licensor
and hold Licensor harmless from any damages and liabilities (including
reasonable attorneys' fees and costs): (a) arising from any breach of Licensee's
warranties; (b) arising out of any alleged defects or failures to perform of the
Licensor's internet web site and service, (c) any claims arising out of
advertising or marketing of the Licensor's internet web site and/or service.

        3.05    Limitation of Licensor Liability.    Licensor's maximum
liability to Licensee under this Agreement, regardless on what basis liability
is asserted, shall in no event exceed the total amount paid to Licensor under
this Agreement. Licensor shall not be liable to Licensee for any incidental,
consequential, punitive, or special damages.

ARTICLE 4. OWNERSHIP AND PROTECTION OF INTELLECTUAL PROPERTY

        4.01    Intellectual Property Protection.    Licensor may, but is not
obligated to seek, in its own name and at its own expense, appropriate further
patent, trademark or copyright protection for its Licensed Technology and
Licensed Mark in the U.S. or in any foreign country. Licensor makes no warranty
with respect to the validity of any patent, trademark or copyright which may be
granted. Licensor grants to Licensee the right to apply for patents on the
Licensed Property provided that such patents shall be applied of in the name of
Licensor and licensed to Licensee during the Term and according to the
conditions of this Agreement. Licensee shall have the right to deduct its
reasonable out of pocket expenses for the preparation, filing and prosecution of
any such U.S. patent application (but in no event more than $5,000) from future
royalties due Licensor under this Agreement. Licensee shall obtain Licensor's
prior written consent before incurring expenses for any foreign patent
application.

        4.02    Compliance with Intellectual Property Laws.    The license
granted in this Agreement is conditioned on Licensee's compliance with the
provisions of the intellectual property laws of the United States and any
foreign country in the Territory. All promotional material shall bear
appropriate proprietary notices.

        4.03    Infringement Against Third Parties.    In the event that either
Party learns of imitations or infringements of the Licensed Technology or
Licensed Mark, that Party shall notify the other in writing of the infringements
or imitations. Licensor shall have the right to commence lawsuits against third

3

--------------------------------------------------------------------------------


persons arising from infringement of the Licensed Technology or Licensed Mark.
In the event that Licensor does not commence a lawsuit against an alleged
infringer within 60 days of notification by Licensee, Licensee may commence a
lawsuit against the third party. Before filing suit, Licensee shall obtain the
written consent of Licensor to do so and such consent shall not be unreasonably
withheld. Licensor will cooperate fully and in good faith with Licensee for the
purpose of securing and preserving Licensee's rights to the Licensed Technology
and Licensed Mark. Any recovery (including, but not limited to a judgment,
settlement or licensing agreement included as a resolution of an infringement
dispute) shall be divided equally between the Parties after deduction and
payment of reasonable attorneys fees to the party bringing the lawsuit.

        4.04    Insurance.    Licensee shall, throughout, the Term, obtain and
maintain, at its own expense, standard liability insurance coverage, naming
Licensor as an additional named insured. Such policy shall: (a) be maintained
with a carrier having a Moody's rating of at least B; and (b) provide protection
against any claims, demands, and causes of action arising out of any alleged
defects or failure to perform of the Licensed Technology or any use of the
Licensed Technology. The amount of coverage shall be a minimum of $1,000,000
with no deductible amount for each single occurrence for bodily injury or
property damage. The policy shall provide for notice to Licensor from the
insurer by Registered or Certified Mail in the event of any modification or
termination of insurance. Licensee shall furnish Licensor a certificate from its
carrier evidencing insurance coverage in favor of Licensor upon request. The
provisions of this section shall survive termination for three years.

        4.05    Confidentiality.    For purposes of this Agreement,
"Confidential Information" shall mean any information belonging to a Party that
is valuable to that Party and is not generally known in the industry in which it
is engaged. The Parties acknowledge that each may be furnished or have access to
Confidential Information that relates to each other's business. The Parties
agree to maintain the Confidential Information in strictest confidence for the
sole and exclusive benefit of the other party and to restrict access to such
Confidential Information to persons bound by this Agreement, only on a need to
know basis. Neither party, without prior approval of the other, shall use or
otherwise disclose to others, or permit the use by others of Confidential
Information.

        4.06    Ownership.    Licensee agrees that ownership of the Licensed
Mark, Licensed Technology, and the goodwill relating thereto shall remain vested
in Licensor both during the period of this Agreement and thereafter, and
Licensee further agrees never to challenge, contest or question the validity of
Licensor's ownership of the Licensed Technology, Licensed Mark or any
registrations thereof by Licensor. Any logos, designs, symbols, marks, graphics,
or artwork derived from the Licensed Mark by Licensee or by a third party for
Licensee shall be owned exclusively by Licensor. Licensee hereby assigns to
Licensor all right, title, and interest to any such derivative material. To
prevent the dilution of the Licensed Mark, Licensee shall not adopt or use any
mark which is confusingly similar to the Licensed Mark, either during the Term
or thereafter.

        4.07    Quality Control.    Licensee agrees to comply with any
requirements established by Licensor concerning the style, design, display and
use of the Licensed Mark; to correctly use the registration symbol ® with every
use of the Licensed Mark; and to submit in advance of its use all advertising
copy and internet copy to Licensor for approval. Licensee may not use the
Licensed Mark in any manner which would disparage or tarnish or dilute the
distinctive quality of the Licensed Mark or the reputation and goodwill embodied
in the Licensed Mark or which would reflect adversely on the Licensed Mark or
Licensor, as determined by Licensor in it reasonable discretion.

        4.08    Effect of Termination.    Upon termination or expiration of this
Agreement, all Royalty obligations as established under section 2.02 shall
immediately become due. After the termination or expiration of this Agreement,
all rights granted to Licensee under this Agreement shall terminate and revert
to Licensor, and Licensee will refrain from further copying, marketing,
distribution, or use of any Licensed Technology or Licensed Mark. Upon
termination or expiration of this Agreement, Licensee

4

--------------------------------------------------------------------------------


shall immediately ship to Licensor, without charge, all artwork and other
materials used to reproduce the Licensed Mark or derivative materials, and each
Party shall return to the other any Confidential Information or materials
containing Confidential Information of the other Party.

        4.09    Survival.    The obligations of Sections 3.02, 3.04, 4.01, and
4.05 shall survive any termination or expiration of this Agreement.

ARTICLE 5. GENERAL PROVISIONS

        5.01    Attorneys' Fees and Expenses.    The prevailing Party shall have
the right to collect from the other Party its reasonable costs and necessary
disbursements and attorneys' fees incurred in enforcing this Agreement.

        5.02    Governing Law.    This Agreement shall be governed in accordance
with the laws of the State of California.

        5.03    Jurisdiction.    The Parties consent to the exclusive
jurisdiction and venue of the federal and state courts located in Alameda
County, California in any action arising out of or relating to this Agreement.
The Parties waive any other venue to which either Party might be entitled by
domicile or otherwise.

        5.04    Waiver.    The failure to exercise any right provided in this
Agreement shall not be a waiver of prior or subsequent rights.

        5.05    Invalidity.    If any provision of this Agreement is invalid
under applicable statute or rule of law, it is to be considered omitted and the
remaining provisions of this Agreement shall in no way be affected.

        5.06    Entire Understanding.    This Agreement expresses the complete
understanding of the Parties and supersedes all prior representations,
agreements, and understandings, whether written or oral. This Agreement may not
be altered except by a written document signed by both Parties.

        5.07    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all such
counterparts together shall constitute but one and the same agreement.

        5.08    Notices.    Any notice or consent required to be given under
this Agreement shall be in writing and shall be sent by first class certified or
registered mail, return receipt requested, or by any return receipt express
courier service. Notice shall be deemed received on the date indicated on the
return receipt.

        If to Licensee:

D.W.C. Installations
2401 Crow Canyon Road, Suite 201
San Ramon, California 94583

        If to Licensor:

Two Dog Net, Inc.
2401 Crow Canyon Road, Suite 201
San Ramon, California 94583

        5.09    No Joint Venture.    Nothing contained in this Agreement shall
be construed to place the Parties in the relationship of agent, employee,
franchisee, officer, partner or joint venturer.

5

--------------------------------------------------------------------------------

        5.10    Assignability.    Licensee may not assign or transfer its rights
or obligations pursuant to this Agreement without the prior written consent of
Licensor. Any assignment of transfer in violation of this section shall be void.

        IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on
the date first written above.

LICENSEE:

D.W.C. Installations, a Nevada corporation

/s/  SHOLEH HAMEDANI      

--------------------------------------------------------------------------------

    BY:   Sholeh Hamedani     ITS:   President and CEO    

LICENSOR:

Two Dog Net, Inc., a California corporation

/s/  NASSER HAMEDANI      

--------------------------------------------------------------------------------

    BY:   Nasser Hamedani     ITS:   Chairman of the Board    

6

--------------------------------------------------------------------------------



QuickLinks


LICENSE AGREEMENT
